Exhibit 10.47

 

PURCHASE AND SALE AGREEMENT

WITH JOINT ESCROW INSTRUCTIONS

 

THIS PURCHASE AND SALE AGREEMENT WITH JOINT ESCROW INSTRUCTIONS (“Agreement”) is
made and entered into as of June 19, 2003, by and between UNIFIED WESTERN
GROCERS, INC., a California corporation, (“Seller”), and THE ALAMO GROUP, INC.,
a California corporation (“Buyer”) (collectively, the “Parties” and
individually, a “Party”), who agree as follows:

 

RECITALS

 

A. Seller or its subsidiaries (the “Affiliated Sellers” and, collectively with
Seller, the “Sellers” and individually a “Seller”), is (i) the tenant of real
property relating to the grocery store locations identified as the “Category A
Locations” on attached Exhibit A (each a “Category A Location” and,
collectively, the “Category A Locations”), and (ii) the tenant of real property
relating to the grocery store locations identified as the “Category B Locations”
on attached Exhibit A (each a “Category B Location” and, collectively, the
“Category B Locations”, and together with the Category A Locations, the
“Locations”).

 

B. The Sellers desire to sell or otherwise transfer or assign to Buyer, and
Buyer wishes to purchase and assume, the Sellers’ interest in the Locations and
certain related assets to the extent provided herein and on and subject to the
terms and conditions hereof.

 

C. Buyer has agreed to assume certain liabilities of the Sellers as more
specifically provided herein.

 

1. Agreement to Sell and Purchase.

 

  1.1 Assets to be Conveyed.

 

On the terms and subject to the conditions set forth in this Agreement, on the
Closing Date (as hereinafter defined) Seller shall (and shall cause the
Affiliated Sellers to) convey, transfer, assign, sell and deliver to Buyer, and
Buyer shall acquire, accept and purchase, to the extent transferable or
assignable by the Sellers all of the right, title and interest of the Sellers in
and to the following assets comprising or relating to the Locations
(collectively, the “Assets”) as the same may exist on the Closing Date, but
excluding the Excluded Assets (as defined in Section 1.2):

 

(a) All right, title and interest of the Sellers in and to the leases (each a
“Lease” and, collectively, the “Leases”) relating to the Locations.

 

(b) All right, title and interest of the Sellers in and to the subleases (each a
“Sublease” and, collectively, the “Subleases”) located at and relating to those
Locations identified on attached Exhibit A as having a sublease.

 

(c) All furniture, fixtures and equipment, including, without limitation,
machinery, shopping carts, shelving and display cases, and other personal
property, but

 

-1-



--------------------------------------------------------------------------------

excluding front-end systems, fork lifts and motor vehicles (trucks, vans and
automobiles), owned by the Sellers (the “FF&E”) located at and relating to those
Locations identified on attached Exhibit A as having FF&E.

 

(d) Union contracts and collective bargaining agreements relating to persons
employed at, or in connection with, the Locations (the “Labor Agreements”), and
any and all contracts and agreements, including leases of FF&E, relating
exclusively to the Locations or the operation of the grocery store business at
the Locations (and not other properties or operations of the Sellers) except for
such contracts and agreements which are “Designated Cancelable Contracts” (the
“Contracts”). A Designated Cancelable Contract is a contract which (i) may be
cancelled without payment of any expense, penalty or premium, and without any
continuing obligations, (ii) which can be cancelled prior to the Closing Date,
and (iii) which Buyer gives Seller adequate written notice in advance of the
Closing Date that it wishes to terminate, and Seller is able to duly cancel such
contract prior to Closing Date.

 

(e) All merchandise inventory owned by Sellers (the “Inventory”) and located at
and relating to those Category B Locations identified on attached Exhibit A as
having Inventory.

 

(f) To the extent Buyer elects, the liquor licenses (each a “Liquor License”
and, collectively, the “Liquor Licenses”) relating to the Locations identified
on attached Exhibit A as having a Liquor License.

 

  1.2 Assets Excluded.

 

Notwithstanding anything to the contrary in this Agreement, Assets not described
in Section 1.1 and the property and assets described below (collectively, the
“Excluded Assets”) are expressly excluded from the transaction contemplated by
this Agreement and do not comprise the Assets being transferred hereunder:

 

(a) Any FF&E owned by third parties, FF&E disposed of in the ordinary course of
business prior to the Closing Date, and those items or categories of FF&E set
forth on attached Exhibit B (the “Excluded FF&E”).

 

(b) Any signs or personal property which contain the name (or trade derivative
thereof) or logo of Seller or its affiliates including all uniforms supplied to
the Sellers’ employees.

 

(c) Trademarks, trade names, and similar intangibles including any right to use
or interest in any of the names of Seller, the Affiliated Sellers, or any other
subsidiary, affiliate or division of Seller, or any similar name or intangible
registered or licensed to any of the foregoing, or any tradenames used by
Seller.

 

(d) All property becoming upon installation or expiration of the relevant Lease
or other leases, the property of the landlord or lessor thereof.

 

(e) All Inventory in transit not accepted by Buyer in accordance with Section
2.2(e).

 

-2-



--------------------------------------------------------------------------------

(f) Any Location (together with its related Assets) excluded from the
transactions contemplated by this Agreement pursuant to an express provision of
this Agreement.

 

  1.3 Assets are Indivisible.

 

Except as otherwise provided herein (including Section 7.1), the right to
purchase the Assets is indivisible. Such Assets may not be individually
purchased without all of the others, unless expressly permitted or required
pursuant to the provisions of this Agreement.

 

2. Consideration to be Paid.

 

  2.1 Price For Non-Inventory.

 

Subject to adjustment as herein provided, the price payable by the Seller to the
Buyer or by the Buyer to the Seller, as the case may be, in connection with the
sale and transfer of the Assets (other than the Inventory) shall be as specified
in this Section 2.1 and shall be paid in cash at closing (the “Total Price”).
The Total Price is as follows:

 

(a) For the Assets (exclusive of Liquor Licenses) relating to the Category A
Locations, the sum of Six Million Three Hundred Thousand Dollars ($6,300,000)
(the “Category A Price”) from Seller to Buyer, allocated among the Category A
Locations as specified in attached Exhibit C.

 

(b) For the Assets (exclusive of Liquor Licenses) relating to the Category B
Locations, the sum of Seven Million Five Hundred Thousand Dollars ($7,500,000)
(the “Category B Price”) from Buyer to Seller, allocated among the Category B
Locations as specified in attached Exhibit C.

 

(c) For the Liquor Licenses which Buyer elects to purchase, the sum of the
amounts allocated to such Liquor Licenses as specified in attached Exhibit C
(the “Liquor License Price”).

 

  2.2 Price For Inventory.

 

The price payable by Buyer to Seller for the Inventory shall be paid in cash, in
the case of the non-liquor Inventory at closing through the Premises Escrow, and
in the case of the Liquor Inventory at closing through the Liquor Escrow. The
price for the Inventory shall be calculated based upon the following:

 

(a) Except for those categories of Inventory to be priced at cost as noted
below, the price for all categories of Inventory will be the Sav Max Foods’
retail price (in the case of a Sav Max Store) or the Apple Markets’ retail price
(in the case of an Apple Market) thereof, as applicable, less the following
respective discounts:

 

-3-



--------------------------------------------------------------------------------

Category

--------------------------------------------------------------------------------

  

Sav Max

--------------------------------------------------------------------------------

  

Apple

--------------------------------------------------------------------------------

Grocery:

   20.8%    32.12%

Gen. Mdse.:

   28.04%    32.12%

Dairy:

   20.05%    32.12%

Liquor:

   19.04%    32.12%

Produce:

   cost    cost

Meat:

   cost    cost

Service Deli:

   cost    cost

Service Bakery:

   cost    cost

 

(b) The Inventory will be sold to and accepted by Buyer as of the Closing Date
in its “AS IS” condition, “WITH ALL FAULTS” and without any warranty of any
kind. Spoiled or damaged Inventory and Inventory with expired “pull dates” or
date codes shall be identified at the taking of the inventory. Any such
Inventory will be transferred to Buyer at no cost. All Inventory other than
perishable Inventory (such as Inventory offered for sale in the produce, bakery,
dairy, delicatessen and meat departments (“Perishable Inventory”)), shall be
considered out of date if such Inventory has a remaining shelf life of less than
five (5) days on the Closing Date. Perishable Inventory shall be considered out
of date if it has expired on the Closing Date.

 

(c) The purchase price payable from Buyer to Seller for the Inventory is to be
determined as follows:

 

(1) A physical count of the Inventory shall be made by Buyer, Seller and an
independent inventory service mutually agreed to by the Parties (the “Inventory
Service”). The Inventory Service shall make a physical accounting of the
Inventory on the day prior to the Closing Date, or such other time period before
the Closing Date mutually agreeable to Buyer and Seller, in accordance with
mutually agreed upon instructions. Both Parties shall be entitled to have
representatives present during the inventory. Upon completion of such inventory,
Seller and Buyer agree to promptly compute the price in accordance with Section
2.2 (a). The cost of such physical inventory will be shared equally by Buyer and
Seller.

 

(2) Both Buyer and Seller will have the right to have representatives present to
observe the physical inventory.

 

(3) Any disputes as to the quantity arising during the taking of the physical
inventory will, if possible, be resolved while such physical inventory is being
taken. Any unresolved disputes will be listed on a form to be agreed to by Buyer
and Seller and the disputed Inventory segregated until the dispute can be
resolved by an independent third party mutually acceptable to Buyer and Seller.

 

(4) Any disputes as to the price or cost percentage used will, if possible, be
resolved while such physical inventory is being taken. Any unresolved disputes
will be listed on a form to be agreed to by Buyer and Seller and such dispute
will be resolved by an independent third party mutually acceptable to Buyer and
Seller.

 

(d) The price for the Inventory is herein called the “Inventory Purchase Price”.
The parties have estimated that ninety-five percent (95%) of the final Inventory
Purchase Price

 

-4-



--------------------------------------------------------------------------------

will be Two Million Five Hundred Thousand Dollars ($2,500,000), which estimate
is hereinafter called the “Estimated Inventory Purchase Price”. The Estimated
Inventory Purchase Price is to be paid to Seller on the Closing Date as provided
in this Agreement. Upon completion of the physical inventory, Seller and Buyer
will promptly, but not later than thirty (30) days after receipt of final
inventory documentation, compute the final Inventory Purchase Price in
accordance with Section 2.2 hereof and the difference between the final
Inventory Purchase Price and the Estimated Inventory Purchase Price shall be
reconciled and promptly paid to the appropriate party. If Buyer and Seller
cannot agree on the final Inventory Purchase Price within the thirty (30) day
period set forth above, then all unresolved items shall be immediately referred
to a firm of independent public accountants of recognized standing at such
firm’s regional offices located within Los Angeles County, California and
mutually acceptable to Buyer and Seller, which firm shall review the positions
of Seller and Buyer with respect to the items at issue and shall promptly, but
not later than thirty (30) days after receipt of a list of such differences and
copies of all documents required to review same, make determinations and
computations of the purchase price of such items as herein provided, which
determinations and computations shall be binding on Buyer and Seller. The fees
of such firm of independent public accountants shall be borne equally by Buyer
and Seller.

 

(e) Inventory ordered for a Location the delivery of which has not yet been
received on or prior to the inventory date, shall remain the property of Seller
and Buyer shall have no responsibility for payment of same; provided, Buyer
shall have the right to inspect all open order files for the Locations prior to
the Closing Date and shall have the right, but not the obligation, to accept any
or all of such orders, in which event Buyer shall pay the appropriate vendors
for the merchandise accepted by Buyer in accordance with such vendor’s invoice
terms and conditions including any applicable transportation charges.

 

  2.3 Other Amounts.

 

Buyer shall also pay to Seller and Seller shall pay to Buyer at or after closing
all other amounts specified to be paid by Buyer or Seller at or after closing
under this Agreement.

 

3. Assumption of Liabilities.

 

  3.1 Generally.

 

On the Closing Date Buyer will and hereby agrees to assume and fully and timely
discharge, and to indemnify, protect and hold harmless Sellers and their
respective directors, officers, agents and employees from and against, all
claims, liabilities and obligations of any kind, fixed or contingent, known or
unknown, relating to or arising in connection with the use, non-use, ownership
(whether by leasehold or fee) of the Assets or the operation of the Locations or
compliance with any legal or contractual obligations with respect to the
Locations (including, but not limited to, obligations under the Leases and
Subleases) to the extent such claims, liabilities and obligations arise during
or are attributable to the period from and after 12:01 a.m. on the Closing Date
(the “Assumed Liabilities”).

 

-5-



--------------------------------------------------------------------------------

  3.2 Longview, Washington Location.

 

Buyer acknowledges that Unified Western Grocers, Inc. (“Unified”) is bound by a
certain Mutual Release and Termination Agreement (the “Release”), dated March
13, 2003, with P.O’B. Montgomery & Company (“Montgomery”) regarding the
Longview, Washington Location (the “Longview Location”). Generally, under the
Release, if Montgomery acquires title to the Longview Location on or before
September 30, 2003 (the “Termination Date”), Unified is to pay Montgomery
$1,300,000 in exchange for which Montgomery will release Unified from all
further liability under the Lease relating to that Location. Buyer therefore
acknowledges and agrees that if Montgomery acquires title to that Location prior
to the Closing Date, that Location and its related Assets will thereupon be
deemed to be Excluded Assets and the price for the Category A Locations will be
reduced by $1,300,000. If, however, the Closing date occurs prior to
Montgomery’s acquisition of title to that Location and Buyer acquires that
Location as contemplated by this Agreement, then without limiting Buyer’s
obligations under Section 3.1, Buyer agrees to assume and perform Seller’s
obligations under the Release, including, without limitation, the obligation to
pay the $1,300,000 to Montgomery in accordance with the terms of the Release.

 

4. Possession.

 

Buyer shall take possession of the Locations together with the other Assets
being transferred hereunder at the closing, and shall assume all risk of loss by
fire or other casualty and all risks relating to the operation of the business
with respect thereto occurring upon or following the taking of such possession.
The keys to the Locations and the combinations to all safes at the Locations
shall be delivered to the designated Buyer representative at such time and Buyer
shall immediately make its own arrangements to have the locks changed.

 

5. Escrows and Closing Date.

 

  5.1 Premises Escrow.

 

An escrow (the “Premises Escrow”) is to be opened to consummate the transfer of
the Assets (other than the Liquor Licenses and liquor related FF&E and
Inventory) according to the terms of this Agreement at the office of First
American Title Insurance Company, 1 First American Way, Santa Ana, California
92707 (the “Premises Escrow Holder”). The Premises Escrow is to be opened within
one (1) business day after the execution of this Agreement. A signed counterpart
of this Agreement is to be delivered to the Premises Escrow Holder and will
serve as escrow instructions, subject to the provisions of the Premises Escrow
Holder’s standard conditions for acceptance of escrow, but only to the extent
that the standard conditions impose no additional obligations or liabilities on
the parties, and further subject to the terms and conditions in this Agreement,
the latter to control in the case of conflict.

 

  5.2 License Escrow.

 

The Liquor Licenses shall be transferred to Buyer to the extent (but only to the
extent) the Liquor Licenses are transferable in accordance with applicable law
by Seller. With respect to any Liquor License, liquor related FF&E or Inventory
conveyed hereunder, the Parties shall

 

-6-



--------------------------------------------------------------------------------

comply with all applicable laws and regulations (including those of the State of
California or any other State if applicable), including the creation of any
necessary escrow (each a “License Escrow”) and the disbursement or release of
any funds held in any such License Escrow. Seller and Buyer agree to file all
necessary applications for transfer of the Liquor Licenses, and Seller and Buyer
shall cooperate in executing and delivering any documentation necessary to
effect the foregoing and to determine the amount of the Category A Price and
Category B Price allocable to the liquor related FF&E and Inventory. All costs
and expenses associated with the application and transfer of the Liquor Licenses
are to be paid by Buyer, whether or not the transfer occurs, except that any
escrow fees shall be paid one-half by Seller and one-half by Buyer. The closing
of this transaction and of the Premises Escrow is not conditioned on obtaining
governmental approval for the transfer to Buyer of the Liquor Licenses, and if a
state liquor control authority refuses to consent to or approve the transfer of
a Liquor License to Buyer, such Liquor License and the liquor related Inventory
at the Location to which such Liquor License relates shall be deemed to be
Excluded Assets and Seller shall have the right to access the Location to remove
the liquor related Inventory. Notwithstanding anything to the contrary in this
Agreement, should the Premises Escrow not close as to a Location for any reason,
Seller will have no obligation to sell and Buyer will have no obligation to buy
the Liquor License, if any, relating to such Location.

 

  5.3 Closing Date.

 

Subject to the terms of Section 16.3, the closing of the transactions
contemplated by this Agreement shall occur on September 1, 2003, or such earlier
or later date as is mutually agreed on in writing by the Parties (the “Closing
Date”).

 

  5.4 Survival of Covenants, Representations and Warranties.

 

The covenants, representations and warranties contained in this Agreement shall
survive the closing of this transaction and shall not be merged into the
“Assignment Agreement” and/or the “Bill of Sale” (as hereinafter defined).

 

6. Information, Title Review and Inspections.

 

  6.1 Information.

 

Not later than five (5) days following the opening of the Premises Escrow,
Seller will provide Buyer with copies of all documents in Seller’s possession
relating to the Locations (the “Information”), including, without limitation,
the Leases and Subleases and any environmental studies and reports, but
excluding any letters of intent, offers or other documents relating to Seller’s
marketing efforts respecting the Locations. It is acknowledged and agreed that
the Information is being supplied by Seller for information purposes only and
without representation or warranty of any kind as to accuracy or completeness.

 

  6.2 Title Review.

 

Buyer will have the opportunity to review title matters respecting the Locations
in accordance with the following provisions:

 

-7-



--------------------------------------------------------------------------------

(a) Upon the opening of the Escrow, Buyer, at its sole cost, may have a title
insurance company (the “Title Company”) of Buyer’s choice issue to Buyer (with a
copy to Seller) a preliminary report (the “Preliminary Report”) for such form of
CLTA or ALTA Leasehold Policy of Title Insurance (the “Title Policy”) respecting
each Location as Buyer may elect. If Buyer does not give written notice of
cancellation during the Cancellation Period (as defined in Section 7.1), then
after the expiration of the Cancellation Period and until the expiration of the
Inspection Period (as defined in Section 6.3) Buyer may give written notice to
Seller of its approval or disapproval of each title exception (the “Exceptions”)
shown in each Preliminary Report. Failure by Buyer to give written notice of
approval or disapproval of the Exceptions in a given Preliminary Report before
the expiration of the Inspection Period will be deemed to be approval of the
Exceptions in such Preliminary Report. If Buyer so gives written notice of
disapproval of any Exceptions in a given Preliminary Report, Seller will have
ten (10) days following receipt of the disapproval in which to give written
notice to Buyer that it will either (a) remove or cause to be insured over the
disapproved Exceptions or (b) eliminate the Location which is the subject of
such Preliminary Report from the transaction under this Agreement. If Seller
gives written notice of its election under (b) above, Buyer may by written
notice given to Seller within five (5) days thereafter waive the disapproved
Exceptions and negate Seller’s election under (b) above. If a Location is
eliminated by Seller, such Location and its related Assets will be deemed to be
Excluded Assets and the price for the Category A Locations or the Category B
Locations, as applicable, will be reduced by the amount allocated to such
Location on attached Exhibit C.

 

(b) Notwithstanding the foregoing provisions of Section 6.2(a) to the contrary,
Buyer will have no right to disapprove of the following Exceptions: (i) liens
for taxes and assessments not yet delinquent or the validity of which is being
contested in good faith by appropriate proceedings; (ii) all utility company
rights and easements, provided that the same do not materially adversely affect
the use of a Location for the purposes permitted by the Lease applicable to such
Location; (iii) all laws, rules, regulations, statutes or ordinances affecting a
Location; (iv) all ground leases, mortgages and deeds of trust which are
superior to the Lease applicable to a Location; and (iv) any encumbrances,
easements and other restrictions which do not materially adversely affect the
use of a Location for the purposes permitted by the Lease applicable to such
Location.

 

  6.3 Inspections.

 

For a period of sixty (60) days following the opening of the Escrow (the
“Inspection Period”), Buyer will have the right, at its cost, to carry out such
physical, environmental and other tests and inspections (the “Inspections”) of
the Locations as it deems appropriate, including, without limitation, the
conducting of Phase I environmental studies; provided, that Buyer will indemnify
and hold Seller harmless from and against all claims, losses, liabilities,
damages, actions, judgments, costs and expenses (including reasonable attorneys’
fees) arising out of any such Inspections. If Buyer does not give written notice
of cancellation during the Cancellation Period (as provided in Section 7.1), and
if Buyer objects to any matters disclosed by the Inspections, then after the
expiration of the Cancellation Period and until the expiration of the Inspection
Period Buyer may give Seller written notice of such objections (a “Notice of
Objection”); provided, that Buyer will only be entitled to give a Notice of
Objection if, in the

 

-8-



--------------------------------------------------------------------------------

case of the Category A Locations, the reasonable cost of remedying such
objections exceeds $1,260,000 (the “Category A Limit”), and, in the case of the
Category B Locations, the reasonable cost of remedying such objections exceeds
$1,500,000 (the “Category B Limit”). If Buyer is entitled to and gives a Notice
of Objection, Seller will have ten (10) days following receipt of the Notice of
Objection in which to give written notice to Buyer that it will either (a) pay
to Buyer the amount by which the cost of remedying the objections exceeds the
Category A Limit or the Category B Limit, as applicable, or (b) eliminate a
Location or Locations from the transaction under this Agreement such that the
cost of remedying the remaining objections does not exceed the Category A Limit
or the Category B Limit, as applicable. If Seller gives written notice of its
election under (b) above, Buyer may by written notice given to Seller within
five (5) days thereafter waive the objections contained in its Notice of
Objection and negate Seller’s election under (b) above. If a Location is
eliminated by Seller, such Location and its related Assets will be deemed to be
Excluded Assets and the price for the Category A Locations or the Category B
Locations, as applicable, will be reduced by the amount allocated to such
Location on attached Exhibit C.

 

7. Buyer’s Right of Cancellation and Seller’s Right to Market.

 

  7.1 Right of Cancellation.

 

Buyer will have the option, in its sole discretion, to cancel the transaction
contemplated hereby and terminate this Agreement as to all (but not less than
all) of the Category A Locations and/or all (but not less than all) of the
Category B Locations by the giving of written notice of cancellation on or
before the expiration of thirty (30) days following the opening of the Escrow
(the “Cancellation Period”). Such right of cancellation and termination may be
exercised for any reason, including without limitation, disapproval of any
matters disclosed as a result of the reviews and inspections performed by it
under Section 6. Following the expiration of the Cancellation Period, the
Transaction may not be cancelled nor this Agreement terminated except as
otherwise provided in this Agreement.

 

  7.2 Right to Market.

 

Until the expiration of the Cancellation Period, each Seller will have the right
to negotiate and enter into a letter of intent or other written agreement
providing for the sale to any third party of any of the Category B Locations. If
a Seller enters into such a letter of intent or agreement, each Category B
Location (together with its related Assets) which is the subject of such a
letter of intent or agreement will be deemed to be Excluded Assets and the price
for the Category B Locations will be reduced by an amount equal to the purchase
price which such Seller has agreed to accept for such Location(s).

 

8. “AS-IS” Transaction and Limited Warranties.

 

  8.1 “As-Is” Transaction.

 

Buyer hereby expressly acknowledges and agrees that prior to the Closing Date,
Buyer will complete any and all Inspections and other reviews and examinations
with respect to any and all aspects of the Locations and Assets as Buyer deems
necessary or desirable, including,

 

-9-



--------------------------------------------------------------------------------

without limitation, the existence or availability of any permits or approvals
from any governmental authorities and the existence of any Hazardous Materials
(as defined in Section 11.3) in, on, under or around the Locations and Assets.
BUYER EXPRESSLY ACKNOWLEDGES AND AGREES THAT, EXCEPT FOR THE EXPRESS
REPRESENTATIONS AND WARRANTIES OF SELLERS SET FORTH IN THIS AGREEMENT, SELLERS
ARE NOT MAKING, HAVE NOT MADE, AND EXPRESSLY DISCLAIM ANY REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT TO ANY ASPECT OR FEATURE OF THE
LOCATIONS OR ASSETS, INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES OF QUALITY,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. BUYER EXPRESSLY
ACKNOWLEDGES AND AGREES THAT, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, BUYER IS ACCEPTING POSSESSION OF THE LOCATIONS AND ASSETS ON AN “AS
IS, WITH ALL FAULTS” BASIS, INCLUDING, WITHOUT LIMITATION, BOTH LATENT AND
PATENT DEFECTS, AND BUYER WAIVES ALL CLAIMS AGAINST SELLERS (INCLUDING, WITHOUT
LIMITATION, CLAIMS FOR INDEMNIFICATION) WITH RESPECT THERETO.

 

  8.2 Limited Warranties.

 

Buyer hereby affirms and acknowledges that neither Seller nor the Affiliated
Sellers nor any of their respective officers, directors, agents, employees,
accountants, advisors and/or attorneys (collectively the “Exculpated Parties”)
have made nor has Buyer relied upon any representation, warranty or promise
whether oral or written, express or implied, by operation of law or otherwise,
with respect to the Assets or any other subject matter of this Agreement except
as otherwise expressly set forth in this Agreement. Without limitation, Buyer
acknowledges that, except as specifically set forth to the contrary in this
Agreement, no warranties or representations, expressed or implied, of any kind
whatsoever have been made by any of the Exculpated Parties, or will be relied
upon, and Buyer hereby releases the Exculpated Parties from any claims with
respect to the general plan designation, zoning, value, use, tax status or
physical condition of the Assets including, without limitation, the premises
which are the subject of the Leases, or any part thereof, including, without
limitation, the flood elevations, drainage patterns, soil and subsoil
composition and compaction level, and other conditions at such premises, or with
respect to the existence or non-existence of Hazardous Materials in, on, under
or around such premises, or with respect to the accuracy of any boundary survey
or other survey, title report or commitment, soils report or any other plans or
reports, or with respect to the revenues and expenses generated by or associated
with the Locations, or otherwise in any way relating to the Locations or the
transactions contemplated hereby. Except as specifically provided in this
Agreement, Buyer further acknowledges that all materials, including, without
limitations, the Information, which have been provided to Buyer by any of the
Exculpated Parties have been provided without any warranty or representation,
expressed or implied, as to their content, suitability for any purpose,
accuracy, truthfulness or completeness and Buyer shall not have any recourse
against Seller or any of the other Exculpated Parties in the event of any errors
therein or omissions therefrom. Buyer is acquiring the Assets based solely on
its own independent investigation and inspection of the Assets and in no way in
reliance on any information provided by Seller or any of the other Exculpated
Parties other than the representations and warranties expressly contained
herein.

 

-10-



--------------------------------------------------------------------------------

9. Risk of Loss.

 

  9.1 FF&E.

 

All risk of loss or damages to the FF&E to be sold to Buyer pursuant to this
Agreement shall be borne by Seller until the close of this transaction. If any
or all of the FF&E is lost or destroyed or damaged by fire or any other cause,
Seller shall promptly give notice to Buyer of such damage or destruction and the
amount of insurance, if any, covering such damaged or destroyed property, and
Buyer shall have the option in its reasonable determination, which shall be
exercised within ten (10) days after receipt of notice from Seller, of (a)
accepting such FF&E in its damaged or destroyed condition, in which event any
insurance proceeds payable to Seller shall be assigned to Buyer; or (b)
excluding such damaged or destroyed FF&E from this Agreement, in which event
such FF&E will be deemed to be Excluded Assets and the price for the Category A
Location or the Category B Location to which such FF&E relates will be reduced
as the Parties shall agree, provided, that if the Parties are reasonably and in
good faith unable to agree on a reduction in price within twenty (20) days after
Buyer’s receipt of Seller’s notice, such FF&E and the Location to which it
relates will be deemed to be Excluded Assets and the price for the Category A
Locations or the Category B Locations, as applicable, will be reduced by the
amount allocated to such Location on attached Exhibit C. In the event of damage
or destruction of all or any portion of the FF&E by fire or other casualty, the
scheduled close of this transaction shall be extended as necessary to afford the
Parties the time frames for notices and deliberations contemplated by this
Section 9.1.

 

  9.2 Locations.

 

The terms of this Section 9.2 shall apply to any damage or destruction to the
premises leased to Seller under the Leases (each a “Store” and, collectively,
the “Stores”), except that (and without limiting the indemnity obligations of
Buyer under Section 6.3) all liability and obligation respecting any damage or
destruction arising out of Buyer’s Inspections of the Stores shall be the sole
responsibility of Buyer.

 

(a) Except as provided above, all risk of loss or damage to the Stores shall be
borne by Seller prior to the close of this transaction.

 

(b) If, prior to the close of this transaction, any of the Stores are damaged or
destroyed by fire or any other cause, Seller shall promptly give notice to Buyer
of (i) such damage or destruction; (ii) Seller’s estimated cost of and time for
repair and/or restoration, and (iii) the proceeds of insurance, if any, payable
as a result of such casualty and (iv) whether (A) the applicable landlord has
committed to repair and restore the damaged Store in accordance with the terms
of the applicable Lease; and (B) the applicable landlord agrees with Seller’s
estimated cost of and time for repair and/or restoration.

 

-11-



--------------------------------------------------------------------------------

(c) Within ten (10) days after receipt of such notice from Seller, Buyer, in its
sole discretion, shall have the option to either:

 

(i) Subject to the terms of the applicable Lease, accept the damaged Store in
its damaged or destroyed condition and proceed to close this transaction as
provided in this Agreement, in which event (unless the Location relating to such
Premises has become a part of Excluded Assets pursuant to Section 9.1):

 

(A) Any insurance proceeds payable to Seller respecting such Store shall be
assigned to Buyer at the close of this transaction, and

 

(B) Buyer shall pay Seller the price for such Location as specified on attached
Exhibit C, which shall be adjusted for any damaged or destroyed FF&E as provided
in Section 9.1 but not for the damages to the damaged Store; or

 

(ii) If the extent of the damage to the Store exceeds thirty-five percent (35%)
of the replacement cost of the Store, designate the Location and related Assets
relating to such Store to be Excluded Assets, in which case the price for the
Category A Locations or the Category B Locations, as applicable, will be reduced
by the amount allocated to such Location on attached Exhibit C.

 

(d) Nothing in this Section 9.2 or any other provision of this Agreement shall
require Seller to restore or repair any such damaged or destroyed Store.

 

(e) If following such damage or destruction Buyer elects in accordance with
Section 9.2(c)(i) to proceed with this transaction, then Seller agrees not to
exercise any right it may have pursuant to the applicable Lease to cancel that
Lease as a result of such damage or destruction, unless Buyer consents in
writing (in which event such Location and its related Assets will be deemed to
be Excluded Assets and the price for the Category A Locations or the Category B
Locations, as applicable, will be reduced by the amount allocated to such
Location on attached Exhibit C).

 

(f) If pursuant to the terms of the applicable Lease, the landlord thereunder
elects to terminate that Lease as a result of such damage or destruction, such
Location and its related Assets will be deemed to be Excluded Assets and the
price for the Category A Locations or the Category B Locations, as applicable,
will be reduced by the amount allocated to such Location on attached Exhibit C.
Seller agrees to promptly give Buyer a copy of any such notice received from the
landlord.

 

(g) If any of the Stores are damaged or destroyed by fire or other casualty
prior to the close of this transaction, the scheduled close for all of the
remaining unaffected Locations shall remain unchanged, but the closing for the
Locations affected by the damaged or destroyed Stores shall be extended as
necessary to afford the Parties the time periods for notices and deliberations
contemplated by Section 9.2 and by such time periods as are given to the
applicable landlord for notices and deliberations under the applicable Lease as
a result of such casualty.

 

-12-



--------------------------------------------------------------------------------

  9.3 No Third Party Benefit.

 

The covenants and agreements in this Section 9 are by and between Seller and
Buyer and are not for the benefit of and do not and are not intended to limit or
restrict or modify any rights, obligations, or liability of any third party,
including, but not limited to, the landlords under the Leases with respect to
risk of loss of the Store.

 

10. Conduct of Business.

 

  10.1 Seller Conduct of Business.

 

Buyer acknowledges that most of the Stores are not presently in operation and
that the transaction contemplated hereby is a sale of the specified Assets and
does not include the sale of any goodwill respecting any Location. Buyer
acknowledges that in anticipation of the proposed sale of the Locations and
Assets to Buyer, operational changes may be made to the business in those Stores
which are still operating. However, subject to the last sentence of this Section
10.1, the Sellers agree from the date of this Agreement until the Closing Date
(i) to maintain reasonably comparable hours of operation in the Stores which are
operating except as a result of security concerns, material changes in sales
volume or as required by law; (ii) to exercise good faith in pricing merchandise
between the date of this Agreement and the Closing Date, including not to
increase such prices other than in the Sellers’ ordinary course of business and
consistent with the Sellers’ normal pricing strategy and to maintain current
advertising and promotion practices; (iii) to maintain reasonably comparable
overall levels and mix of Inventory located on the Store shelves; and (iv)
without the consent of Buyer (which shall not be unreasonably withheld), not to
enter into any amendment to any of the Leases. Notwithstanding the foregoing,
Sellers shall have the right and option to discontinue operations at any
Location and to close such Location upon the giving on at least thirty (30) days
prior written notice to Buyer.

 

  10.2 Maintenance.

 

Subject to the provisions of this Agreement, the Sellers agree to keep and
maintain the Stores and FF&E in the same condition in which they exist as of the
date of this Agreement, ordinary wear and tear and damage by casualty excepted,
and to deliver same in such condition to Buyer on the Closing Date.

 

  10.3. Third Parties.

 

Buyer acknowledges that in no event shall the Sellers be liable to any
operators, subtenants, or assignees of Buyer who might acquire an interest in
any Locations or Assets from Buyer in connection with any aspect of the
transactions contemplated by this Agreement, nor shall Buyer act or hold itself
out as the Sellers’ agent (and Buyer is not the Sellers’ agent for any purpose)
in any activity including, but not limited to, dealings with any such third
parties. Any nominees, operators, subtenants, or assignees of Buyer who might
acquire an interest in any of the Locations or Assets from Buyer shall not be
party to this Agreement and shall acquire no rights or remedies against Seller
under this Agreement, except as expressly set forth in any bill of sale or
assignment from Sellers which is made to such assignee.

 

-13-



--------------------------------------------------------------------------------

11. Representations and Warranties.

 

  11.1 Sellers’ Representations and Warranties.

 

Each Seller represents and warrants to Buyer, both as of the date of this
Agreement and as of the Closing Date, as follows:

 

(a) It is duly incorporated, validly existing and in good standing under the
laws of the State of California and possesses full corporate power to own and
operate its properties and carry on business as it is currently conducting it.

 

(b) All requisite corporate action has been, or will be taken by it before the
Closing Date, in order to authorize the execution and delivery of this
Agreement, and the consummation of the transactions contemplated by this
Agreement, and compliance with the terms and provisions hereof (assuming all
necessary consents are obtained) will not conflict with or result in a breach of
any terms and provisions of, or constitute a default under, its Articles of
Incorporation or Bylaws or of any material indenture, mortgage, contract or
other agreement to which it is a party or by which its properties are bound, or
any existing material applicable law, rule, regulation, judgment, order or
decree of any governmental instrumentality or court.

 

(c) It has duly and validly executed and delivered this Agreement and, upon due
and valid execution and delivery by the other Parties, this Agreement
constitutes its legal, valid and binding obligation (assuming this Agreement is
a valid and binding obligation of the other Parties), enforceable against it in
accordance with its terms, subject, however, to all bankruptcy, insolvency,
reorganization, moratorium and other laws of general applicability relating to
or affecting creditor’s rights, to general principles of equity, and to judicial
limits on the rights of specific performance.

 

(d) Except as disclosed in attached Exhibit D, Seller has no actual knowledge
that there is any litigation, proceeding or investigation by any governmental
authority or agency pending or threatened which materially adversely affects the
Sellers’ ownership or title to the Assets or consummation of the transactions
contemplated in this Agreement, which has a reasonable likelihood of resulting
in an adverse material change in the condition or value of the Assets or which
could reasonably be expected to prevent, enjoin, materially alter or delay the
consummation of the transactions contemplated by this Agreement.

 

(e) Except as disclosed in attached Exhibit D, Seller has no actual knowledge
that there is any pending or threatened proceeding in eminent domain, or any
sale in lieu thereof, respecting any of the Locations.

 

(f) With respect to the Assets constituting personal property which are owned by
the Sellers, good and marketable title to such Assets will be transferred to
Buyer and/or its nominees at closing free and clear of any lien, charge, claim
or other encumbrance of any nature whatsoever, except for real and personal
property taxes and assessments not yet due and payable, and the following liens
and encumbrances: (i) claims of materialmen, carriers, landlords and others not
yet, or as of the Closing Date to be then not due and payable; (ii) liens
securing obligations of the Sellers to creditors which shall be released on the
Closing Date; and (iii) claims listed on Exhibit Q hereto.

 

-14-



--------------------------------------------------------------------------------

(g) Notwithstanding any other provision in this Agreement, this Section 11.1(g)
contains the exclusive representations of Seller concerning environmental
matters. Except as disclosed by the Information, the Inspections, or otherwise
as disclosed on attached Exhibit D, to Seller’s knowledge: (i) each of the
Sellers is in compliance in all material respects with all applicable
Environmental Laws (as defined below) with respect to the Stores, (ii) there
have been no material releases or threatened releases of Hazardous Materials (as
defined below) by any of the Sellers or their affiliates at, on, or under the
Stores which would, individually or in the aggregate, be reasonably likely to
require remediation under applicable Environmental Laws, and (iii) there exists
no writ, injunction, decree, order, judgment, lawsuit, claim, proceeding,
citation, directive, or summons, pending or threatened, against any of the
Sellers under any Environmental Law with respect to the Stores.

 

(h) Except as disclosed on attached Exhibit D there are no Labor Agreements
applicable to the Locations.

 

  11.2 Buyer’s Representations and Warranties.

 

Buyer represents and warrants to Seller, both as of the date of this Agreement
and as of the Closing Date, as follows:

 

(a) It is duly incorporated, validly existing and in good standing under the
laws of the State of California and possesses full corporate power to own and
operate its properties and carry on business as it is currently conducting it.

 

(b) All requisite corporate action has been, or will be taken by it before the
Closing Date, in order to authorize the execution and delivery of this
Agreement, and the consummation of the transactions contemplated by this
Agreement, and compliance with the terms and provisions hereof will not conflict
with or result in a breach of any terms and provisions of, or constitute a
default under, its Articles of Incorporation or Bylaws or of any material
indenture, mortgage, contract or other agreement to which it is a party or by
which its properties are bound, or any existing material applicable law, rule,
regulation, judgment, order or decree of any governmental instrumentality or
court.

 

(c) It has duly and validly executed and delivered this Agreement and, upon due
and valid execution and delivery by the other Parties, this Agreement
constitutes its legal, valid and binding obligation (assuming this Agreement is
a valid and binding obligation of the other Parties), enforceable against it in
accordance with its terms, subject, however, to all bankruptcy, insolvency,
reorganization, moratorium and other laws of general applicability relating to
or affecting creditor’s rights, to general principles of equity, and to judicial
limits on the rights of specific performance.

 

(d) Except as disclosed in writing to Sellers, Buyer has no actual knowledge
that there is any litigation, proceeding or investigation by any governmental
authority or agency pending or threatened against which materially adversely
affects the Buyer’s consummation of

 

-15-



--------------------------------------------------------------------------------

the transactions contemplated in this Agreement or which could reasonably be
expected to prevent, enjoin, materially alter or delay the consummation of the
transactions contemplated by this Agreement.

 

(e) All information provided by Buyer to Seller regarding Buyer’s business and
financial condition is accurate and complete in all material respects.

 

(f) Buyer has available to it funds sufficient to consummate its purchase of the
Assets and the transactions contemplated by this Agreement.

 

  11.3 Certain Definitions.

 

As used in this Section 11, the following terms have the following meanings:

 

(a) “Environmental Laws” means all federal, state or local laws, statutes,
ordinances, rules or regulations relating to (i) the protection of the
environment or (ii) the generation, use, storage, treatment, processing,
disposal, release or threatened release of Hazardous Materials, in each case as
in effect at the Closing Date.

 

(b) “Hazardous Material” means any pollutants, contaminants, toxic or hazardous
substances, materials, wastes, constituents, compounds or chemicals (including,
without limitation, petroleum or any by-products or fractions thereof, any form
of natural gas, lead, urea formaldehyde, polychlorinated biphenyls (“PCBs”) and
PCB-containing equipment, radon and other radioactive elements, ionizing
radiation, electromagnetic field radiation and other non-ionizing radiation)
that are regulated by any Environmental Laws.

 

12. Conditions to Closing.

 

  12.1 Sellers’ Conditions.

 

Sellers’ obligations to proceed with the closing of the transactions
contemplated by this Agreement and to sell and transfer the Assets is
conditioned upon the satisfaction or express written waiver by Sellers (in
Sellers’ sole discretion) of each of the following:

 

(a) Subject to Section 16.1, the deposit into the Premises Escrow of the
Landlord Consents as provided in Section 13.1(d).

 

(b) Sellers’ approval of the credit-worthiness of Buyer and its ability to
perform and discharge all of the obligations assumed by it under this Agreement
and the Leases. Buyer agrees that it will provide Seller with its audited
financial statements for the last two (2) fiscal years of Buyer, plus Buyer’s
unaudited financial statements (prepared in accordance with generally accepted
accounting principles consistently applied) for the interim period since the
close of Buyer’s last fiscal year. Buyer will also provide Seller with such
other information regarding Buyer’s business and financial condition as Seller
reasonably requests.

 

(c) The performance by Buyer of all of the obligations and promises of Buyer to
be performed under this Agreement.

 

-16-



--------------------------------------------------------------------------------

(d) The accuracy on the Closing Date of the representations and warranties of
Buyer under this Agreement.

 

(e) Approval of this Agreement and the transactions contemplated under it by
Sellers’ Boards of Directors.

 

  12.2 Buyer’s Conditions.

 

Buyer’s obligations to proceed with the closing of the transactions contemplated
by this Agreement and to purchase and accept the Assets is conditioned upon the
satisfaction or express written waiver by Buyer (in Buyer’s sole discretion) of
each of the following:

 

(a) Subject to Section 16.1, the deposit into the Premises Escrow as provided in
Section 13.1(d) of the written consent of each landlord whose consent is
required for the assignment of a Lease to Buyer, which written consent is in
form and substance reasonably acceptable to Buyer (each a “Landlord Consent”
and, collectively, the “Landlord Consents”).

 

(b) Subject to Section 16.2, the deposit into the Premises Escrow of the
Estoppel Certificates as provided in Section 13(e).

 

(c) The performance by Seller of all of the obligations and promises of Seller
to be performed under this Agreement.

 

(d) The accuracy on the Closing Date of the representations and warranties of
Seller under this Agreement.

 

(e) Approval of this Agreement and the transactions contemplated under it by
Buyer’s Board of Directors.

 

13. Close of Premises Escrow.

 

  13.1 Deliveries.

 

As a condition to the close of the Premises Escrow, Buyer and Sellers shall each
deliver to the Premises Escrow Holder all documents and sums of money required
to be delivered by them in connection therewith and necessary or required for
the consummation of the transaction contemplated by this Agreement and to
transfer to Buyer all of each Seller’s right, title and interest in and to the
non-liquor related Assets, including, without limitation, the following:

 

(a) At least one (1) business day prior to the Closing Date, Sellers will
deliver to Premises Escrow Holder one (1) fully executed Bill of Sale in the
form of attached Exhibit E (the “Bill of Sale”) for each Location for which
there is non-liquor related FF&E being transferred hereunder transferring title
to such FF&E from the applicable Seller to the Buyer.

 

(b) At least one (1) business day prior to the Closing Date, Sellers and Buyer
will each deliver to Premises Escrow Holder two (2) fully executed counterpart
copies of the Assignment and Assumption Agreements in the form of attached
Exhibit F (the “Assignment Agreement”) assigning to Buyer all of the applicable
Seller’s right, title and interest in and to the Lease for each Location and the
Sublease, if any, applicable to such Location.

 

-17-



--------------------------------------------------------------------------------

(c) At least one (1) business day prior to the Closing Date, Sellers and Buyer
will each deliver to Premises Escrow Holder two (2) fully executed counterpart
copies of the Assignment and Assumption of Contracts in the form of attached
Exhibit G (the “Assignment of Contracts”) assigning to Buyer all of the
applicable Seller’s right, title and interest in and to the Contracts for each
Location.

 

(d) Subject to the provisions of Section 16.1, at least one (1) business day
prior to the Closing Date, Sellers will deliver to Premises Escrow Holder one
(1) fully executed Landlord Consent for each Location where the consent of the
landlord under the Lease for such Location is necessary in connection with the
assignment of that Lease to Buyer as contemplated by this Agreement.

 

(e) Subject to the provisions of Section 16.2, at least one (1) business day
prior to the Closing Date, Sellers will deliver to Premises Escrow Holder one
(1) fully executed Estoppel Certificate in the form of attached Exhibit H (the
“Estoppel Certificate”) from each of the landlords under the Leases.

 

(f) At least one (1) business day prior to the Closing Date, Sellers will
deliver to the Premises Escrow Holder in immediately available funds that
portion of the Category A Price applicable to non-liquor related Assets (the
“Category A Non-Liquor Price”), plus any other amounts payable by Seller to
Buyer on the Closing Date with respect to the non-liquor related Assets, plus
the amount of Premises Escrow charges to be borne by Seller hereunder.

 

(g) At least one (1) business day prior to the Closing Date, Buyer will deliver
to the Premises Escrow Holder in immediately available funds that portion of the
Category B Price applicable to non-liquor related Assets (the “Category B
Non-Liquor Price”) and the portion of the Estimated Inventory Purchase Price
applicable to non-liquor Inventory (the “Estimated Non-Liquor Inventory Purchase
Price”), plus any other amounts payable by Buyer to Seller on the Closing Date,
plus the amount of Premises Escrow charges to be borne by Buyer hereunder.

 

(h) At least one (1) business day prior to the Closing Date, Sellers shall each
deliver to the Escrow Holder one (1) fully executed affidavit of nonforeign
status as contemplated by Section 1445 of the Internal Revenue Code of 1986, as
amended (the “FIRPTA Affidavits”) and one (1) fully executed affidavit as
contemplated by Sections 18805 and 26131 of the California Revenue and Taxation
Code (the “Withholding Affidavits”).

 

-18-



--------------------------------------------------------------------------------

  13.2 Closing Procedure.

 

Upon the timely performance by the Parties of the obligations contained in
Section 13.1, on the Closing Date the Premises Escrow Holder shall:

 

(a) Record (1) fully executed and acknowledged copy of the Assignment Agreement
(marked for return to Buyer) for each Location in the real property records of
the county where such Location is located.

 

(b) Cause the Title Company to issue the Title Policies to Buyer.

 

(c) Pay all charges associated with the close of this transaction and the
subject transfer of the Assets in accordance with this Agreement, including
payment of all Sales Taxes (as defined in Section 15) to the appropriate taxing
authority.

 

(d) Pay the Category A Non-Liquor Price (and less any Premises Escrow charges
associated with the close of this transaction and the transfer of the Assets
that are to be borne by Buyer in accordance with this Agreement) to Buyer.

 

(e) Pay the Category B Non-Liquor Price and the Estimated Non-Liquor Inventory
Purchase Price (and less any Premises Escrow charges associated with the close
of this transaction and the transfer of the Assets that are to be borne by
Seller in accordance with this Agreement) to Seller.

 

(f) Deliver the fully executed Bill of Sale, one (1) fully executed original of
the Assignment Agreement, Assignment of Contracts, Landlord Consents and
Estoppel Certificates to Buyer.

 

(g) Deliver the FIRPTA Affidavits and the Withholding Affidavits to Seller.

 

(h) Deliver Seller’s closing statement to Seller and Buyer’s closing statement
to Buyer.

 

  13.3 Payment of Costs and Prorations.

 

Premises Escrow Holder is to prorate the following costs at the close of Escrow:

 

(a) Buyer is to pay all governmental conveyancing fees and taxes due upon
transfer of the Assets, all charges in connection with issuance of the Title
Policy (except the cost of any endorsements relating to disapproved Exceptions
which Seller has elected to cause to be insured over as provided in Section
6.2), and one-half (1/2) of the escrow fee charged by Premises Escrow Holder.

 

(b) Seller is to pay the recording charges in connection with recordation of the
Assignment Agreements, the cost of any endorsements relating to disapproved
Exceptions which Seller has elected to cause to be insured over as provided in
Section 6.2, and one-half (1/2) of the escrow fee charged by Premises Escrow
Holder.

 

(c) All fixed rentals due under the Leases shall be prorated as of the Closing
Date, with Seller responsible for such rentals prior to the Closing Date and
Buyer responsible for such rentals on and after the Closing Date.

 

-19-



--------------------------------------------------------------------------------

(d) The utility charges for water, gas, electricity and other utilities (which
shall not include telephone) to be transferred to Buyer, the real property taxes
and assessments payable by Seller as lessee pursuant to the Leases, the personal
property taxes on the FF&E, the parking area and common area facilities
maintenance and operating expenses payable by Seller as lessee pursuant to the
Leases, the portion of the insurance premiums, if any, borne by Seller as lessee
pursuant to the Leases, and any other expenses other than fixed rentals paid by
Seller as lessee under the Leases shall be prorated as of the Closing Date and
adjusted between the parties, or otherwise divided, which items to be so
prorated and adjusted pursuant to this Section are hereinafter collectively
referred to as the “Adjustment Items.” The Adjustment Items shall be prorated on
the escrow closing statement for the closing of the Premises Escrow, with Seller
responsible for the Adjustment Items to the Closing Date and Buyer responsible
for the Adjustment Items on and after the Closing Date. The proration of
Adjustment Items shall be based on actual, current payments by Seller wherever
possible, and, to the extent such actual amounts are not available, such
prorations shall be estimated based on actual amounts for the most recent
comparable billing period. Buyer and Seller shall settle and pay all amounts
owing to each other based thereon when the actual amounts become known, and such
prorations shall be recalculated promptly thereafter by Buyer and Seller. Buyer
and Seller shall make any additional payment or refund, as the case may be, so
that the corrected prorated amount shall have been paid by each of Buyer and
Seller, as the case may be, promptly, but in no event later than ten (10) days
after the date on which Buyer and Seller shall have agreed on the calculation
thereof. Seller shall cause final utility billings for the Stores to occur on
the Closing Date, and Buyer shall instruct the utility companies to commence
billing for utility services in Buyer’s name on the day after the Closing Date.
The parties shall work together to insure no lapse in utility service.

 

  13.4 Inventory Purchase Price Reconciliation.

 

As provided in Section 2.2.3 above, the Inventory Purchase Price for the
Inventory is to be calculated by the taking of an inventory. On the Closing
Date, the Estimated Inventory Purchase Price for the Inventory shall be paid to
Seller in immediately available funds. As soon as the final Inventory Purchase
Price is calculated, which shall in no event be later than thirty (30) days
after the Closing Date, the difference between the Inventory Purchase Price and
the Estimated Inventory Purchase Price shall be calculated and (i) if the final
Inventory Purchase Price is greater than the Estimated Inventory Purchase Price,
then Buyer shall immediately pay to Seller, in immediately available funds, an
amount equal to the difference between the final Inventory Purchase Price and
the Estimated Inventory Purchase Price, or (ii) if the final Inventory Purchase
Price is less than Estimated Inventory Purchase Price, then Seller shall
immediately pay to Buyer, in immediately available funds, an amount equal to the
difference between Estimated Inventory Purchase Price and the final Inventory
Purchase Price. The foregoing reconciliation and payment shall be made by the
Parties outside of escrow.

 

14. Close of License Escrow.

 

Not less than one (1) business day prior to the close of the License Escrow,
Buyer agrees to deposit with the escrow holder (the “License Escrow Holder”), in
immediately available funds, the License Price, the portion of the Category A
Price and of the Category B Price relating

 

-20-



--------------------------------------------------------------------------------

to liquor related Assets, and the portion of the Estimated Inventory Purchase
Price relating to the liquor Inventory. Not less than one (1) business day prior
to the close of the License Escrow, Seller and Buyer each agree to deliver to
the License Escrow Holder such other funds and such documents and instruments as
may be reasonably required by the License Escrow Holder, and which may be
necessary to consummate the transfer of the Liquor Licenses and the closing of
the License Escrow. On the closing of the License Escrow, the License Escrow
Holder is to deliver the License Price and all other amounts payable to Seller
to Seller, less Seller’s share of expenses as set forth below, and is to deliver
such other documents and instruments according to the instructions of the
parties. Seller and Buyer will each pay one-half (1/2) of the escrow fees of the
License Escrow Holder and one-half (1/2) of any transfer taxes.

 

15. Taxes.

 

Buyer shall be solely responsible for and shall pay and deposit into the License
Escrow and the Premises Escrow, as appropriate, the total amount of any
transfer, documentary, sales, use, stamp and other federal, state or local taxes
and fees, whether for real or personal property, applicable to the transfer of
the Assets pursuant to this Agreement and the consummation of the transactions
contemplated hereby (collectively, the “Sales Taxes”), which Sales Taxes shall
thereupon be paid by the License Escrow Holder or the Premises Escrow Holder, as
applicable, to the appropriate taxing authority upon the closing. If it is
subsequently determined that an incorrect amount of any Sales Taxes were paid,
Buyer shall be entitled to any refund, in the case of an overpayment, and shall
be responsible to pay any balance due, in the case of any underpayment.

 

16. Consents, Estoppels and Delayed Closing.

 

  16.1 Landlord Consents.

 

To the extent that a Landlord Consent is required, Sellers agree to use
reasonable efforts to secure such Landlord Consent and to deliver the same into
the Premises Escrow as provided in this Agreement. To the extent that Buyer’s
cooperation is necessary or desirable to secure any such Landlord Consent, Buyer
agrees to use reasonable efforts to provide such cooperation, including, but not
limited to, providing to the landlord relevant financial information,
information regarding its intended use and any intended remodel or disposition
of the Store, and any other information to which the landlord is entitled under
the applicable Lease. However, Sellers’ or Buyer’s refusal to provide economic
incentives to any landlord or failure to commence litigation against any
landlord to compel the granting of a Landlord Consent shall not be deemed to be
a failure to use reasonable efforts to secure such Landlord Consent. If a
Landlord Consent for a Location cannot be obtained for any reason, then Sellers
may elect to eliminate such Location from the transactions under this Agreement.
If a Location is eliminated by Seller, such Location and its related Assets will
be deemed to be Excluded Assets and the price for the Category A Locations or
the Category B Locations, as applicable, will be reduced by the amount allocated
to such Location on attached Exhibit C.

 

-21-



--------------------------------------------------------------------------------

  16.2 Estoppel Certificates.

 

Sellers agree to use reasonable efforts to secure an Estoppel Certificate for
each Location and to deliver the same into the Premises Escrow as provided in
this Agreement. However, Sellers’ refusal to provide economic incentives to any
landlord or failure to commence litigation against any landlord to compel the
granting of an Estoppel Certificate shall not be deemed to be a failure to use
reasonable efforts to secure such Estoppel Certificate. If an Estoppel
Certificate for a Location cannot be obtained for any reason, then, unless Buyer
waives the condition of Section 12.2 relating thereto, Sellers may elect to
eliminate such Location from the transactions under this Agreement. If a
Location is eliminated by Seller, such Location and its related Assets will be
deemed to be Excluded Assets and the price for the Category A Locations or the
Category B Locations, as applicable, will be reduced by the amount allocated to
such Location on attached Exhibit C.

 

  16.3 Delayed Closing.

 

If an Estoppel Certificate and/or a Landlord Consent for any Location has not
been obtained for delivery into the Premises Escrow by the Closing Date as
provided in this Agreement, the transactions provided for in this Agreement will
nonetheless close as to all other Locations for which an Estoppel Certificate
and a Landlord Consent have been obtained (and which are otherwise in a
condition to close), and Sellers, at their option, will have a period of sixty
(60) days following the Closing Date in which to attempt to obtain the missing
Estoppel Certificate and/or Landlord Consent for the Location. If Sellers obtain
the missing Estoppel Certificate and/or Landlord Consent within that sixty (60)
day period, then (provided all other conditions to closing are satisfied)
Sellers and Buyer will close as to such Location no later than ten (10) days
following the expiration of such sixty (60) day period; otherwise, neither party
will have any obligation to close with respect to such Location.

 

17. Indemnification.

 

  17.1 Sellers’ Indemnification.

 

Each Seller agrees to defend (with counsel reasonably acceptable to Buyer),
protect, indemnify and hold Buyer and its directors, officers, agents and
employees free and harmless from and against all claims, losses, damages,
actions, causes of actions, expenses (including reasonable attorney’s fees and
litigation costs) and liabilities which arise out of or result from the
ownership or use of the Assets by such Seller or the occupation or use of the
Stores by such Seller or the operation by such Seller of its business in the
Stores or associated with the Leases or the Subleases to which such Seller is a
party, in each case, prior to the close of this transaction whether any such
claim, loss, damage, action, cause of action, expense or liability be asserted
before or after the close of this transaction. Notwithstanding the foregoing to
the contrary, nothing in this Section 17.1 limits or modifies the terms of
Section 8 and to the extent of any conflict or inconsistency between the terms
of Section 8 and the terms of this Section 17.1, the terms of Section 8 shall
control.

 

-22-



--------------------------------------------------------------------------------

  17.2 Buyer’s Indemnification.

 

Buyer agrees to defend (with counsel reasonably acceptable to Seller), protect,
indemnify and hold each Seller and its directors, officers, agents and employees
free and harmless from and against all claims, losses, damages, actions, causes
of actions, expenses (including reasonable attorney’s fees and litigation costs)
and liabilities which arise out of or result from the ownership or use of the
Assets by Buyer or the occupation or use of the Stores by Buyer or the operation
by Buyer of its business in the Stores or associated with the Leases or the
Subleases, in each case, from and after the close of this transaction whether
any such claim, loss, damage, action, cause of action, expense or liability be
asserted before or after the close of this transaction.

 

18. Bulk Sales.

 

Except with respect to the transfer of the Liquor Licenses and liquor related
Assets, Sellers shall not be required to comply with the provisions of any
applicable law relating to bulk sales or bulk transfers, including, without
limitation, Division 6 of the California Commercial Code (“Bulk Sales Laws”) but
hereby agrees to indemnify, protect, defend (by counsel reasonably acceptable to
Buyer) and hold Buyer harmless from and against all claims, losses, damages,
actions, causes of action and expenses (including reasonable attorneys’ fees and
litigation costs) whatsoever made or brought against Buyer or imposed on or
against the Assets sold to Buyer hereunder which arise from or are based upon
the alleged failure of Seller to fully comply with said Bulk Sales Laws.

 

19. Employees.

 

Respecting the period prior to the Closing Date, Seller shall be solely and
exclusively responsible for compliance with all legal or contractual obligations
with respect to its employees at the Locations (whether or not any such claim is
asserted before or after the Closing Date). On and after the Closing Date, Buyer
shall be solely and exclusively responsible for compliance with all contractual
and legal obligations with respect to its employees at the Locations. Buyer
acknowledges that Seller has notified it of the Labor Agreements which are
listed in Exhibit D. Buyer agrees (and shall cause any assignee or nominee of
Buyer to agree) to assume the Labor Agreements listed on Exhibit D and to apply
their terms and conditions to operations of the Locations to which such Labor
Agreements relate subsequent to Closing.

 

20. WARN Act.

 

Sellers will have sole responsibility for compliance with the Worker Adjustment
and Retraining Notification Act (the “WARN Act”) and any equivalent state
statutory requirements. The Closing Date will be automatically extended as
necessary in order to effect compliance with the notification provisions of the
WARN Act or any equivalent state statutory requirement.

 

21. Business Names.

 

Buyer agrees that the subject sale does not include the sale of the trade names
“Sav Max Foods”, “Sav Max”, “Crown Grocers”, “Apple Markets” or any other trade
or service marks of

 

-23-



--------------------------------------------------------------------------------

Sellers. Buyer covenants and agrees that all signs advertising the business
which may be conducted at the Locations shall not include the words “Sav Max
Foods”, “Sav Max”, “Crown Grocers” or “Apple Markets”as part of any trade name
or other trade or service mark and will not be substantially similar to “Sav Max
Foods”, “Sav Max”, “Crown Grocers” or “Apple Markets” and thus likely to be
confused with or reasonably interpreted as affiliated therewith.

 

22. Notices.

 

All approvals, notices or other communications required or permitted hereunder
shall be in writing, and shall be personally delivered, delivered by overnight
commercial carrier, sent by certified mail, postage prepaid, return receipt
requested, or delivered or sent by telecopy and shall be deemed effective upon
the earlier of: (i) if personally delivered, the date of delivery to the address
of the person set forth below; (ii) if delivered by overnight commercial
carrier, one (1) business day following the receipt of such communication by
such carrier from the sender, as shown on the sender’s delivery receipt from
such carrier; (iii) if mailed, on the date of delivery as shown by the sender’s
certification receipt; or (iv) if given by telecopy, when sent. Any approval,
notice, request, demand, direction or other communication sent by telecopy must
be confirmed within forty-eight (48) hours of such sending by letter mailed or
delivered in accordance with the foregoing in order to be deemed effective.
Notice of change of address shall be given by written notice in the manner
detailed in this Section. Rejection or other refusal to accept, or the inability
to deliver because of changed address of which no notice was given, shall be
deemed to notice, demand, request or communication sent.

 

To Sellers:

 

Unified Western Grocers, Inc.

5200 Sheila Street

Commerce, California 90040

Attention: General Counsel

Facsimile No.: 323-265-3716

 

With Copy To:

 

Burke, Williams, & Sorensen, LLP

611 West Sixth Street, Suite 2500

Los Angeles, California 90017

Attention: Neil F. Yeager, Esq.

Facsimile No.: (213) 236-2700

 

To Buyer:

 

The Alamo Group, Inc.

3236 Stone Valley Road West, Suite 230

Alamo, California 94507

Attention: President

Facsimile No.: (925) 838-0851

 

-24-



--------------------------------------------------------------------------------

23. Assignment and Parties in Interest.

 

This Agreement may not be assigned by any of the Parties without the prior
written consent of the other Parties; provided, however: Buyer may, by written
notice given to Seller at least five (5) business days prior to the Closing
Date, and subject to Section 10.3 hereof, assign its rights and duties
respecting some or all of the Assets relating to some or all of the Locations to
its nominee or nominees specified in such notice (in which event such Assets
shall be transferred and any related bills of sale and assignments shall be made
to Buyer’s specified nominee or nominees); provided, that Buyer shall continue
to remain primarily liable and bound to perform the obligations of the Buyer
under this Agreement and shall not be released from any liabilities or
obligations contained in this Agreement.. This Agreement shall inure to the
benefit of and be binding upon Buyer and Seller and their respective permitted
successors and assigns. No person other than the Parties and their assignees
shall have any rights or benefits hereunder.

 

24. Other Provisions.

 

  24.1 Governing Law.

 

This Agreement is to be governed by and construed in accordance with the
internal laws of the State of California, without regard to principles of
conflicts of laws.

 

  24.2 Amendment and Waiver.

 

No term or provision of this Agreement may be amended, altered, modified or
waived orally or by a course of conduct, but only by an instrument in writing
signed by a duly authorized officer or representative of the party against which
enforcement of such amendment, alteration, modification or waiver is sought. Any
amendment, alteration, modification or waiver shall be for such period and
subject to such conditions as shall be specified in the written instrument
effecting the same. Any waiver shall be effective only in the specific instance
and for the specific purpose for which given.

 

  24.3 Heading and Exhibits.

 

The section headings in this Agreement are for convenience of reference only and
are not to be referred to in construing or interpreting this Agreement. The
recitals to this Agreement, and all exhibits referred to in this Agreement, are
a part of this Agreement.

 

  24.4 Severability.

 

The invalidity or unenforceability of any term or provision of this Agreement
shall not affect the validity or enforceability of any other term or provision
of this Agreement all of which shall remain in full force and effect.

 

-25-



--------------------------------------------------------------------------------

  24.5 Expenses and Attorneys’ Fees.

 

Except as otherwise expressly provided in this Agreement, each party shall bear
all of its own costs and expenses (including, without limitation, those of its
attorneys, accountants and other consultants and advisors) incurred by it in
connection with the negotiation and preparation of this Agreement and in
connection with the transactions contemplated hereby, whether or not
consummated. However, if any Party brings an action to enforce the terms hereof
or declare rights hereunder, the prevailing Party in such action, on trial or
appeal, shall be entitled to reasonable attorneys’ fees to be paid by the losing
Party as fixed by the court.

 

  24.6 Confidentiality.

 

Buyer acknowledges that Buyer has previously agreed to the confidentiality
provisions set forth in the May 13, 2003 Letter of Intent between Buyer and
Unified Western Grocers, Inc., and Buyer agrees that such confidentiality
provisions continue in full force and effect in accordance with their terms and
are incorporated herein by this reference.

 

  24.7 Entire Agreement.

 

This Agreement, together with its exhibits and the other documents delivered or
to be delivered pursuant to it, constitutes the entire agreement and
understanding of the Parties with respect to its subject matter and it
supercedes all prior or contemporaneous agreements and understandings of the
Parties, whether written or oral, with respect to that subject matter.

 

  24.8 Time.

 

Time is of the essence of each and every provision of this Agreement.

 

  24.9 Brokers.

 

Buyer and Seller represent and warrant to one another that no broker, salesman
or finder has been engaged by them in connection with the transactions
contemplated by this Agreement, other than Buchanan Street Partners as a finder
for Seller (“Seller’s Finder”). Seller shall pay Seller’s Finder a fee pursuant
to a separate agreement between Seller and Seller’s Finder. Each Party agrees to
indemnify and hold and save harmless the other from any claim or demand for
commissions or other compensation by any broker, finder or similar agent
claiming to have been employed by or on behalf of such Party.

 

  24.10  Survival.

 

All of the covenants, agreements, representations, warranties and indemnities of
the Parties under this Agreement are intended to and shall survive the closing
of the transactions contemplated hereby

 

-26-



--------------------------------------------------------------------------------

  24.11  No Third Party Beneficiaries.

 

Except as may be otherwise expressly provided in this Agreement, this Agreement
is not intended to create, nor shall it be in any way interpreted or construed
to create, any third party beneficiary rights in any person or entity not a
Party.

 

  24.12  Counterparts.

 

This Agreement may be executed in counterparts, each of which is an original but
all of which together constitute but one and the same instrument. Any signature
page of this Agreement may be detached from any counterpart and re-attached to
any other counterpart of this Agreement which is identical in form hereto but
having attached to it one or more additional signature pages.

 

The Parties have caused this Agreement to be duly executed by their respective
duly authorized officers or agents as of the date first set forth above.

 

UNIFIED WESTERN GROCERS, INC.,

 

THE ALAMO GROUP, INC.,

a California corporation

 

a California corporation

By:

 

/s/    ROBERT M. LING, JR.        

--------------------------------------------------------------------------------

 

By:

 

/s/    DONALD F. GAUBE        

--------------------------------------------------------------------------------

   

Robert M. Ling, Jr.

     

Donald F. Gaube

   

Executive Vice President and

     

President

   

Corporate Secretary

       

By:

 

/s/    GARY C. HAMMETT        

--------------------------------------------------------------------------------

 

By:

 

/s/    MICHAEL J. NEPODAL

--------------------------------------------------------------------------------

   

Gary C. Hammett

     

Michael J. Nepodal

   

Vice President - Real Estate

     

Secretary

             

 

 

-27-



--------------------------------------------------------------------------------

EXHIBIT A

 

Locations

 

     Subtenant


--------------------------------------------------------------------------------

   Liquor License


--------------------------------------------------------------------------------

   FF&E


--------------------------------------------------------------------------------

Category A Locations:               

1.

  

Cottage Grove, OR

   yes    no    no

2.

  

Longview, WA

   no    no    yes

3.

  

Milton-Freewater, OR

   no    no    no

4.

  

Moraga, CA

   no    yes    yes

5.

  

North Highlands, CA

   no    yes    yes

6.

  

Oroville, CA

   no    yes    yes

7.

  

Red Bluff, CA

   no    no    no

8.

  

Sacramento (Auburn), CA

   no    yes    yes

9.

  

Salem, OR

   no    no    no

10.

  

Union City, CA

   yes    no    no

11.

  

Upland, CA

   no    no    yes

12.

  

Yuba City, CA

   yes    no    no Category B Locations:               

1.

  

Ceres, CA*

   yes    yes    yes

2.

  

Novato, CA*

   no    yes    yes

3.

  

Sacramento (Norwood), CA*

   yes    yes    yes

4.

  

Vacaville, CA

   no    yes    yes

--------------------------------------------------------------------------------

* Locations having Inventory

 

-1-



--------------------------------------------------------------------------------

EXHIBIT B

 

Excluded FF&E

 

-1-



--------------------------------------------------------------------------------

EXHIBIT C

 

Price Allocations

 

Category A Locations:

--------------------------------------------------------------------------------

   Non-Inventory
Price*


--------------------------------------------------------------------------------

   License Price**


--------------------------------------------------------------------------------

1.

  

Cottage Grove, OR

   $        NA

2.

  

Longview, WA

   $ 1,300,000      NA

3.

  

Milton-Freewater, OR

   $        NA

4.

  

Moraga, CA

   $      $ 20,000

5.

  

North Highlands, CA

   $      $ 20,000

6.

  

Oroville, CA

   $      $ 15,000

7.

  

Red Bluff, CA

   $        NA

8.

  

Sacramento (Auburn), CA

   $      $ 20,000

9.

  

Salem, OR

   $        NA

10.

  

Union City, CA

   $        NA

11.

  

Upland, CA

   $        NA

12.

  

Yuba City, CA

   $        NA

Category B Locations:

--------------------------------------------------------------------------------

         

1.

  

Ceres, CA

   $      $ 15,000

2.

  

Novato, CA

   $      $ 15,000

3.

  

Sacramento (Norwood), CA

   $      $ 20,000

4.

  

Vacaville, CA

   $      $ 15,000

--------------------------------------------------------------------------------

* To come

** This represents the additional amount constituting the License Price.

 

-1-



--------------------------------------------------------------------------------

EXHIBIT D

 

Disclosures

 

Pending Litigation:

 

None

 

Eminent Domain Proceedings:

 

None

 

Environmental Matters:

 

None

 

Labor Agreements:

 

Collective Bargaining Agreement Between United Food & Commercial Workers Union
588-Northern California and Sav Max Foods, Inc. for the period June 2001 -
September 2004.

 

Collective Bargaining Agreement Between United Food & Commercial Workers Union
Local 101-Northern California and Crown Grocers, Inc. dba Apple Markets-Novato
(Grocery) and Novato (Meat) for the period September 2001 - September 2004.

 

-1-



--------------------------------------------------------------------------------

EXHIBIT E

 

Bill of Sale

 

RE:                                      
                                        
                                                            (the “Premises”)

 

                                                                (the “Seller”),
for good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, does hereby sell and deliver to
                                                              (the “Buyer”), the
following (collectively, the “Property”):

 

All furniture, fixtures and equipment, including, without limitation, machinery,
shopping carts, front-end systems, shelving and display cases, and other
personal property, but excluding fork lifts and motor vehicles (trucks, vans and
automobiles), owned by the Seller and located at the Premises.

 

Seller represents, warrants and covenants to Buyer that the Property hereby sold
is free and clear of and from all liens, claims and encumbrances and that Seller
has the right to sell the same, and Seller, its successors and assigns, will
warrant and defend the sale of the Property against all lawful liens, claims and
encumbrances of all persons claiming under or through them.

 

It is understood and agreed that (A) THE PROPERTY IS SOLD ON AN “AS-IS, WITH ALL
FAULTS” BASIS, (B) THIS SALE IS MADE WITHOUT ANY WARRANTIES OR REPRESENTATIONS,
EXPRESSED OR IMPLIED, AS TO QUALITY, CONDITION, MERCHANTABILITY OR FITNESS FOR
ANY PARTICULAR PURPOSE OF THE PROPERTY, AND (C) IN PURCHASING THE PROPERTY,
BUYER IS RELYING SOLELY UPON ITS OWN INDEPENDENT EXAMINATION AND TESTING OF THE
PROPERTY.

 

This Bill of Sale shall inure to the benefit of Buyer and its successors and
assigns and shall be binding upon Seller and its successors and assigns.

 

Dated:                             , 2003

 

_________________________________________________________

    

By:

 

 

--------------------------------------------------------------------------------

         

 

 

-1-



--------------------------------------------------------------------------------

EXHIBIT F

 

RECORDING REQUESTED BY

AND WHEN RECORDED RETURN

TO:

   

______________________

   

______________________

   

______________________

   

Attn.: ________________

                                          
                                        
                                        
                                        
                                        
                                                                

Space Above This Line For Recorder’s Use

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the “Assignment”) is made as of
                    , 2003, by and between
                                              (the “Assignor”) and
                                                                      (the
“Assignee”), who agree as follows:

 

1. Recitals. This Assignment is made with reference to the following facts and
circumstances:

 

(a) This Assignment is executed and delivered pursuant to that certain Agreement
of Purchase and Sale and Joint Escrow Instructions (the “Purchase Agreement”),
dated as of                             , 2003, by and between Unified Western
Grocers, Inc., a California corporation, and The Alamo Group, a California
corporation.

 

(b) Assignor is the tenant of certain premises (the “Premises”) commonly known
as                                                              , and located on
the real property more particularly described on Exhibit “1” attached to this
Assignment. The Premises are leased to Assignor pursuant to a lease and
amendments, modifications and supplements thereto, if any, as described on
Exhibit “2” attached to this Assignment (collectively, the “Lease”). [Assignor
subleases the Premises to                                      pursuant to a
sublease and amendments, modifications and supplements thereto, if any, as also
described on Exhibit 2 attached to this Assignment (collectively, the
“Sublease”).]

 

(c) Assignor desires to assign the Lease [and the Sublease] to Assignee and
Assignee desires to accept such assignment, all on and subject to the terms and
provisions of this Assignment.

 

2. Assignment and Assumption. For and in consideration of the mutual promises
contained in this Assignment, and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged by the parties, effective on
the Effective Date (as

 

-1-



--------------------------------------------------------------------------------

defined below), Assignor assigns to Assignee the Lease [and the Sublease] and
all of Assignor’s right, title and interest in and to the Lease [and the
Sublease], and effective on the Effective Date, Assignee accepts such assignment
and assumes and agrees to fully perform and be bound by all of the terms,
covenants, conditions and obligations of Assignor as tenant or lessee arising
under the Lease [and as sublessor arising under the Sublease] from and after the
Effective Date.

 

3. Release of Assignor. Unless Assignor has already been released from further
liability under the Lease, Assignee agrees that if Assignee acquires fee simple
title to the land of which the Premises are a part or acquires the right, title
and interest of the landlord under the Lease (whether by operation of law of
otherwise), then Assignor will thereupon automatically be released from all
liabilities and obligations under the Lease arising from and after the date of
such acquisition.

 

4. “AS-IS” Assignment. It is agreed that the Lease, [the Sublease] and the land,
building, fixtures and other improvements which are the subject of the Lease
[and the Sublease], are being assigned to Assignee in an “AS-IS, WHERE IS”
CONDITION AND IN THEIR PRESENT CONDITION, “WITH ALL FAULTS”, INCLUDING, BUT NOT
LIMITED TO, BOTH LATENT AND PATENT DEFECTS, AND ASSIGNEE IS RELYING UPON ITS OWN
EXAMINATION THEREOF AND WAIVES ALL CLAIMS AGAINST ASSIGNOR WITH RESPECT THERETO
(INCLUDING, WITHOUT LIMITATION, CLAIMS FOR INDEMNITY). NO REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, ARE MADE BY ASSIGNOR CONCERNING THE LEASE [, THE
SUBLEASE] OR THE LAND, BUILDING, FIXTURES OR OTHER IMPROVEMENTS SUBJECT TO THE
LEASE [OR THE SUBLEASE], INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR QUALITY.

 

5. Effective Date. As used in this Assignment, the term “Effective Date” means
the Closing Date respecting the Premises established under the Purchase
Agreement.

 

6. Headings; Exhibits. The section headings in this Assignment are for
convenience of reference only and are not to be referred to in construing or
interpreting this Assignment. The recitals to this Assignment, and all exhibits
referred to in this Assignment, are a part of this Assignment.

 

7. Successors. This Assignment is binding on and inures to the benefit of the
successor and assigns of the parties.

 

8. Counterparts. This Assignment may be executed in counterparts, each of which
is an original but all of which together constitute but one and the same
instrument. Any signature page of this Assignment may be detached from any
counterpart and re-attached to any other counterpart of this Assignment which is
identical in form hereto but having attached to it one or more additional
signature pages.

 

-2-



--------------------------------------------------------------------------------

The Assignor and the Assignee have caused this Assignment to be duly executed by
their respective duly authorized officers, agents or representatives as of the
date first set forth above.

 

“ASSIGNOR”

     

“ASSIGNEE”

                                                                               
      , a      

                                                                               
      , a

______________________________________      
______________________________________ By:           By:      

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

Its:

 

______________________________________

     

Its:

 

______________________________________

 

-3-



--------------------------------------------------------------------------------

ALL-PURPOSE ACKNOWLEDGMENT

 

State of California                     )

County of Los Angeles           )

 

On                     , 2003, before me,                                 ,
personally appeared                                         
                                                 

 

[  ] personally known to me -OR-

[  ] proved to me on the basis of satisfactory evidence to be the person(s)
whose name(s) is/are subscribed to the within instrument and acknowledged to me
that he/she/they executed the same in his/her/their authorized capacity(ies),
and that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

Witness my hand and official seal.

 

--------------------------------------------------------------------------------

SIGNATURE OF NOTARY

 

CAPACITY CLAIMED

BY SIGNER

 

[  ] INDIVIDUAL(S)

[  ] OFFICER(S) (TITLE[S]):

 

____________________________

 

____________________________

[  ] PARTNER(S)

[  ] ATTORNEY-IN-FACT

[  ] TRUSTEE(S)

[  ] SUBSCRIBING WITNESS

[  ] GUARDIAN/CONSERVATOR

[  ] CHAIRPERSON/MAYOR

[  ] OTHER:                                         

 

SIGNER IS REPRESENTING:

Name of person(s) or entity(ies):

 

_____________________________

 

_____________________________

 

-4-



--------------------------------------------------------------------------------

ALL-PURPOSE ACKNOWLEDGMENT

 

State of California               )

County of Los Angeles     )

 

On                     , 2003, before me,                                     ,
personally appeared                                        
                                         

 

[  ] personally known to me -OR-

[  ] proved to me on the basis of satisfactory evidence to be the person(s)
whose name(s) is/are subscribed to the within instrument and acknowledged to me
that he/she/they executed the same in his/her/their authorized capacity(ies),
and that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

Witness my hand and official seal.

 

--------------------------------------------------------------------------------

SIGNATURE OF NOTARY

 

CAPACITY CLAIMED

BY SIGNER

 

[  ] INDIVIDUAL(S)

[  ] OFFICER(S) (TITLE[S]):

 

__________________________

 

__________________________

[  ] PARTNER(S)

[  ] ATTORNEY-IN-FACT

[  ] TRUSTEE(S)

[  ] SUBSCRIBING WITNESS

[  ] GUARDIAN/CONSERVATOR

[  ] CHAIRPERSON/MAYOR

[  ] OTHER:                                    

 

SIGNER IS REPRESENTING:

Name of person(s) or entity(ies):

 

____________________________

 

____________________________

 

-5-



--------------------------------------------------------------------------------

EXHIBIT “1”

 

Legal Description

 

-6-



--------------------------------------------------------------------------------

EXHIBIT “2”

 

Lease Documents

 

-7-



--------------------------------------------------------------------------------

EXHIBIT G

 

ASSIGNMENT AND ASSUMPTION OF CONTRACTS

 

This Assignment and Assumption of Contracts (the “Assignment”) is made as of
            , 2003, by and between                                         
                             (the “Assignor”) and
                                                                      (the
“Assignee”), who agree as follows:

 

1. Assignment and Assumption. For and in consideration of the mutual promises
contained in this Assignment, and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged by the parties, effective on
the Effective Date (as defined below), Assignor assigns to Assignee the
contracts (the “Contracts”) identified on Exhibit 1 attached to this Assignment
and all of Assignor’s right, title and interest in and to the Contracts, and
effective on the Effective Date, Assignee accepts such assignment and assumes
and agrees to fully perform and be bound by all of the terms, covenants,
conditions and obligations of Assignor arising under the Contracts from and
after the Effective Date.

 

2. “AS-IS” Assignment. It is agreed that the Contracts are being assigned to
Assignee in an “AS-IS, WHERE IS” CONDITION AND IN THEIR PRESENT CONDITION, “WITH
ALL FAULTS”, INCLUDING, BUT NOT LIMITED TO, BOTH LATENT AND PATENT DEFECTS, AND
ASSIGNEE IS RELYING UPON ITS OWN EXAMINATION THEREOF AND WAIVES ALL CLAIMS
AGAINST ASSIGNOR WITH RESPECT THERETO (INCLUDING, WITHOUT LIMITATION, CLAIMS FOR
INDEMNITY). NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, ARE MADE BY
ASSIGNOR CONCERNING THE CONTRACTS, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR QUALITY.

 

3. Effective Date. As used in this Assignment, the term “Effective Date” means
the Closing Date respecting the Premises established under the Purchase
Agreement.

 

4. Headings; Exhibits. The section headings in this Assignment are for
convenience of reference only and are not to be referred to in construing or
interpreting this Assignment. The recitals to this Assignment, and all exhibits
referred to in this Assignment, are a part of this Assignment.

 

5. Successors. This Assignment is binding on and inures to the benefit of the
successor and assigns of the parties.

 

6. Counterparts. This Assignment may be executed in counterparts, each of which
is an original but all of which together constitute but one and the same
instrument. Any signature page of this Assignment may be detached from any
counterpart and re-attached to any other counterpart of this Assignment which is
identical in form hereto but having attached to it one or more additional
signature pages.

 

-1-



--------------------------------------------------------------------------------

The Assignor and the Assignee have caused this Assignment to be duly executed by
their respective duly authorized officers, agents or representatives as of the
date first set forth above.

 

“ASSIGNOR”

     

“ASSIGNEE”

_________________________________________, a

_________________________________________

     

_________________________________________, a

_________________________________________

By:  

 

--------------------------------------------------------------------------------

      By:  

 

--------------------------------------------------------------------------------

    Its:  

__________________________________

         

Its:

 

__________________________________

 

-2-



--------------------------------------------------------------------------------

EXHIBIT H

 

ESTOPPEL CERTIFICATE

 

TO:                                                          

 

RE: Premises Located at                                        
                                  (the “Premises)

 

The undersigned is the landlord (the “Landlord”) under the lease (the “Lease”)
identified in paragraph 1, below. The undersigned has been informed that you are
proposing to accept an assignment of the Lease from
                                     (the “Tenant”). In that connection, the
undersigned certifies to you the following:

 

1. The Lease consists of the document(s) identified on Exhibit “1” attached to
this Certificate, and there are no amendments, modifications or supplements to
the Lease, except as identified on Exhibit “1”, and except for the following
additional agreements, if any (if “none”, so state):

 

                                                                               
                                        
                                        
                                        
                                                     

 

                                                                               
                                        
                                        
                                        
                                                     

 

2. Tenant has accepted and is in possession of the Premises, including any
improvements, additions and alterations thereto required to be made by Landlord
under the Lease.

 

3. The term of the Lease commenced on                      and currently will
expire on                         . Tenant has the option to extend the term of
the Lease for                      additional periods of                     
each.

 

4. The Lease is in full force and effect. Tenant is not in default under the
Lease, nor is there any event which, with the giving of notice or the passage of
time, or both, would constitute a default by Tenant under the Lease, except as
follows (if “none”, so state):

 

                                                                               
                                        
                                        
                                        
                                                     

 

                                                                               
                                        
                                        
                                        
                                                     

 

5. Tenant is obligated under the Lease to pay a fixed annual rental of
$            , and this fixed annual rental has been paid through             ,
2003. No part of the fixed annual rentals have been paid to Landlord more than
30 days in advance, except as follows (if “none”, so state):
                            .

 

-1-



--------------------------------------------------------------------------------

6. Landlord holds a security deposit from Tenant in the following amount (if
“none”, so state): $            .

 

7. The undersigned understands that you will be relying on the truth and
accuracy of the statements made in this Certificate in accepting the assignment
of the Lease.

 

Dated:

                      , 2003   

 

--------------------------------------------------------------------------------

         (Signature)

 

-2-